Citation Nr: 0714034	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-26 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from September 1961 to August 
1963.

This appeal to the Board of Veterans Appeals (the Board) was 
taken from a rating action by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in May 2005.

The veteran was initially scheduled to provide testimony 
before a Veterans Law Judge at a videoconference hearing in 
July 2006; he did not appear, and did not request 
rescheduling.  We note that, in April 2006, he had 
specifically indicated in writing that he had no further 
evidence to submit with regard to his claim.

The issue relating to tinnitus is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when any further action is required.


FINDING OF FACT

The competent and probative medical evidence of record raises 
a reasonable doubt that the veteran has current bilateral 
hearing loss which is due to acoustic exposure in active 
military service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. § 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.102, 3.385 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, enhanced VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  In view of the 
disposition in the present decision, there is no need for 
analysis of the RO's compliance with the VCAA, its 
implementing regulations, or subsequent judicial caselaw.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The law also provides that, even where there is no record of 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) in service, its incurrence 
coincident with service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even if disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The veteran has asserted that he was exposed to excessive 
noise in service, including exposure to aircraft and other 
noises including on the aircraft carrier U.S.S. Constellation 
(CVA 4) on which he was stationed, specifically excessive 
exposure to the noises of the A-4 and J-57 aircraft.  

He has indicated that he worked on a fork lift for seven 
years after service, not in a warehouse, and strongly insists 
that any noise exposure after service was in no way remotely 
comparable to that in service.  He argues that he began to be 
bothered by definitive hearing loss at about age 36, some 25 
years ago. 

Service medical records show that on the entrance 
examination, his hearing by spoken and whispered voice was 
15/15, bilaterally.  

However, he was also given an audiometric evaluation in 
September 1961.  On the authorized audiological evaluation in 
September 1961*, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
5 (15)
25 (35)
10 (20)
10 (15)
LEFT
10 (25)
--
20 (30)
5 (10)
15 (20)

* [For VA audiological testing prior to June 30, 1966, and 
for any service records reflecting audiometric testing on 
October 21, 1967 or earlier, the values shown are ASA.  These 
must to be converted to ISO standards to be compatible to the 
values identified in audiological tests used in both service 
and VA thereafter.  Based upon the official chart adapted for 
the conversion process, in this case, the ISO standard values 
above which fit in that time frame are shown in "( )" after 
each of the raw ASA unit data].

There is no indication in service records that he was issued 
ear plugs or other protective devices to reduce noise trauma.

On his separation examination in 1963, no audometric 
evaluation was undertaken.  Hearing on whispered and spoken 
voice was 15/15 bilaterally.

These findings do not show the presence of hearing impairment 
during, or at separation from, service.  In any event, the 
Board acknowledges that the lack of any evidence showing the 
veteran exhibited hearing loss consistent with the regulatory 
threshold requirements for hearing disability (38 C.F.R. § 
3.385) during service, is not fatal to his claim.  The laws 
and regulations do not strictly require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Instead, the Court has held where there is no evidence of the 
veteran's claimed hearing disability until many years after 
separation from service, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service . 
. . ."  Hensley, supra, 5 Vet. App. at 160 (quoting Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the 
critical question is whether the current hearing loss is 
causally related to service.

At the time of his initial claim, the veteran submitted an 
audiometric evaluation on which raw scores are identified, 
along with a statement from the examining audiologist, Dr. 
H.L.M., dated in December 2004.  Dr. M reported as follows, 
in pertinent part (emphasis added):

[The patient is a] 61 year old service 
member with history of military service 
in the Naval Reserve.  He served from 
1961 to 1967.  He had duty on an aircraft 
carrier.  He (w)as an AMS mechanic with 
responsibility on working on aircraft.  
Part of his duty assignment was to work 
on aircraft with engines running.  Duty 
also required him to be on the flight 
line while aircraft was landing and 
taking off.  He was two years active duty 
while in the Reserves.  Hearing 
protection was not issued.  He did not 
see any active combat while serving.  His 
daily work schedule would require him to 
be working on aircraft 8 hours a day.  
Noise exposure levels were reported as 
very high intensity and very high pitch.  
His civilian occupation was a mechanic 
working mainly on US Postal service mail 
cars.  His exposure to noise was limited 
during his civilian occupation.  He has 
noticed a hearing loss for over ten 
years.  He reports tinnitus in both ears.

Test results indicate a bilateral, 
asymmetrical mild to moderately severe 
sensorinueral hearing loss.  The hearing 
loss in the left ear is precipitous while 
the right is gradually sloping.  Speech 
discrimination is fair to good 
bilaterally.

It is as likely as not that his current 
hearing loss is, for the most part, due 
to the high noise levels he was exposed 
to while working on aircraft in the 
military.  Hearing protection was not 
issued in areas of his work while 
aircraft engines were running.  He is a 
candidate for binaural amplification. 

In February 2005, the VARO sought additional VA examination.  
In that request, the RO specifically noted that the "veteran 
already submitted a medical opinion from a private provider 
regarding hearing loss.  An additional opinion is not 
necessary".  The request was made only for an opinion as to 
the source of his claimed tinnitus.

A VA audiometric evaluation was undertaken in March 2005.  
The veteran reiterated his history of having had some hearing 
loss since service separation, with a noticeable increase in 
the disability over the past 20-25 years or so.  He 
identified having been exposed to acoustic trauma in service 
due to proximity to aircraft and jet engine noise without 
hearing protection.

On the authorized audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
55
55
LEFT
15
20
75
65
70

This averages out to 44 decibels in the right ear and 58 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 90 
percent in the left ear.

In an unsigned opinion, the examiner specifically noted that 
the claims file was not available for the evaluation.  
Nonetheless, the examiner disputed the veteran's denial that 
he had had significant noise exposure while working on cars 
as a civilian.  The examiner further volunteered the opinion 
that his current hearing loss was "most likely due to other 
factors (i.e., age, continued noise exposure as a civilian) 
and not likely caused by military acoustic trauma".  

Based upon the findings made on the March 2005 VA 
examination, it appears that the veteran has a current 
hearing loss disability (pursuant to 38 C.F.R. § 3.385).  The 
VA findings are entirely consistent with the private findings 
from 2004 of record.

Since there is current hearing loss disability and noise 
exposure during military service has been recognized, what is 
necessary in order to grant service connection is competent 
medical evidence linking the current hearing loss to service.  

Two audiologists have opined in opposite directions in this 
case, one choosing to believe the veteran's assertions with 
regard to post-service noise exposure, reviewing the clinical 
record, and analyzing the nature of the hearing loss itself.  
The other has chosen to simply contradict him in the absence 
of the claims file.  In this case, and with the benefit of 
all of the evidence of record, the Board finds no 
justification for finding the veteran's repeated and 
consistent history to be lacking in credibility, and while he 
is not qualified to pass medical judgments, he is certainly 
free to make observations as a layman.  And, since the 
clinical findings for both opiners are consistent, the Board 
must make a decision as to relative credibility.

Based upon the entire record, including the conflicting 
medical opinions, the Board does not concur with the latter 
opinion, and does not find adequate and persuasive evidence 
to refute the veteran's allegations in that regard.  There is 
competent medical evidence of record which specifically 
identifies a link or nexus between the veteran's service and 
the current hearing loss, as identified in the 2004 private 
audiologist's opinion.  It is noted that the RO itself 
initially acknowledged the presence and seeming veracity of 
the private opinion in declining to ask for a further 
opinion, which was nonetheless voluntarily provided.  That 
subsequent opinion was not based upon a review of the claim 
file, and, with all due respect, appears to have been 
reflective of supposition and some conjecture.  

The Court calls upon the Board to make judgments as to the 
credibility of various medical opinions.  In determining 
whether documents submitted by a veteran are credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); 
see also Pond v. West, 12 Vet. App. 341, 345 (1999) 
(observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (Citations omitted.)

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).

In any event, because there is responsible and credible 
supporting medical evidence in the claims file specifically 
relating the veteran's hearing loss to noise exposure in 
service and a showing, by clear history, of chronicity since 
then, a reasonable doubt is raised which must the Board will 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Both VA and private examiners have noted the current presence 
of tinnitus.  Perhaps inadvertently, the veteran's private 
examiner in 2004 did not include an opinion as to the 
etiology of the tinnitus.  The VA examiner opined in the 
negative, although it appears the claims file was not of 
record at the time.

More important, with the grant herein of service connection 
for bilateral defective hearing, the premise underlying the 
remaining appellate issue relating to tinnitus is altered 
significantly.  Service connection for tinnitus may be on a 
direct, presumptive, or secondary basis.  But such a 
determination must be made on the medical evidence and 
opinion of record.  See Colvin, supra.


As to secondary service connection, it is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2006).  Any additional impairment of earning 
capacity resulting from a service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, also warrants compensation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Section 3.310 has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  The RO will need to 
assess the claim with consideration of the regulatory 
amendment in this appeal.  Accordingly, a more definitive 
medical opinion on the question is also needed.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).  If the 
veteran had evidence 
that his tinnitus is 
a result of service 
on any alternative 
theory, he should 
submit it.  This 
would include any 
written opinions 
from his private 
physician as to 
whether it is as 
likely as not that 
the tinnitus is a 
result of noise 
exposure in service, 
present to a 
compensable degree 
within a year of 
separation from 
service, or due to 
now service-
connected defective 
hearing.  VA should 
assist him in 
obtaining such 
documentation.

2.  If a written 
opinion is not 
forthcoming pursuant 
to paragraph 1, 
above, the case 
should be sent to a 
VA examiner, 
preferably not the 
one who examined the 
veteran in 2005, for 
an opinion as to 
whether it is at 
least as likely as 
not that the 
veteran's tinnitus 
is (a) a result of 
noise exposure in 
service, (b) was 
present to a 
compensable degree 
within a year of 
separation from 
service, or (c) is 
due to now service-
connected defective 
hearing as 
contemplated under 
38 C.F.R § 3.310 and 
Allen.  

3.  The case should 
then be reviewed by 
the VARO.  If the 
decision remains 
unfavorable, an SSOC 
should be issued, 
after review to 
ensure compliance 
with the remand 
directives (See, 
e.g., Stegall v. 
West, 11 Vet. App,. 
268 (1993)).  The 
veteran and his 
representative 
should then be 
afforded a 
reasonable 
opportunity to 
respond.  The case 
should then be 
returned to the 
Board for further 
appellate review.  
The veteran need do 
nothing further 
until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


